Case 1:20-cv-00377-SOM-RT Document 8 Filed 10/29/20 Page 1 of 11             PageID #: 458




                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

  DEXTER J. SMITH, #A6058528,                    Civil No. 20-00377 SOM-RT

                 Petitioner,                     ORDER DISMISSING PETITION
                                                 FOR WRIT OF HABEAS CORPUS
          vs.                                    AND DENYING CERTIFICATE OF
                                                 APPEALABILITY
  M. FRINK,

                 Respondent.


  ORDER DISMISSING PETITION FOR WRIT OF HABEAS CORPUS AND
           DENYING CERTIFICATE OF APPEALABILITY

          Before the court is pro se Petitioner Dexter J. Smith’s (“Smith”) Petition

 Under 28 U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State Custody

 (“Petition”). ECF No. 1. Smith challenges his conviction and sentence imposed

 by the Circuit Court of the First Circuit, State of Hawaiʻi (circuit court) in State v.

 Smith, CR. No. 12-1-1834 (Haw. 1st Cir. 2013). See id. & Ex. 2, ECF Nos. 1, 1-3.

          The court ordered Smith to show cause on or before October 7, 2020, why

 the Petition should not be dismissed as time-barred. ECF No. 4. He timely

 responded. See ECF No. 5. Respondent was ordered to file a Preliminary Answer

 addressing the timeliness of the Petition, and did so on October 27, 2020. See ECF

 No. 6.
Case 1:20-cv-00377-SOM-RT Document 8 Filed 10/29/20 Page 2 of 11                        PageID #: 459




          The court has carefully reviewed the Petition, Smith’s response,

 Respondent’s Preliminary Answer, and public state records and opinions. Smith

 has not shown that he filed his Petition before the one-year limitation period

 expired or that equitable tolling is warranted. The Petition is time-barred pursuant

 to 28 U.S.C. § 2244(d)(1) and DISMISSED with prejudice. Any request for a

 certificate of appealability is DENIED.

                                      I. BACKGROUND1

        On or about October 28, 2013, Smith was convicted of Kidnapping, in

 violation of Hawaii Revised Statutes (“HRS”) § 707-720 (1)(d) (2014) and/or HRS

 § 707-720 (1)(e) (2014), and sentenced to twenty years’ incarceration. See ECF

 No. 6-3. The Hawaiʻi Intermediate Court of Appeals (“ICA”) affirmed the circuit

 court’s judgment of conviction and sentence on March 11, 2015

 (No. CAAP-XX-XXXXXXX), ECF No. 6-6; and the Hawaiʻi Supreme Court rejected

 Smith’s state petition for writ of certiorari on June 8, 2015 (No.

 SCWC-XX-XXXXXXX), ECF No. 6-8.

        On May 17, 2016, Smith filed a Hawaiʻi Rules of Penal Procedure Rule 40

 post-conviction petition (“Rule 40 Petition”) in the circuit court (SPP

 No. 16-1-0009). See ECF No. 6-9. The circuit court denied the Rule 40 Petition


 1
   These facts are taken from the Petition, its exhibits, and publicly available state court opinions.
 See 28 U.S.C. § 2254(e)(1) (“[A] determination of a factual issue made by a State court shall be
 presumed to be correct.”); McNeal v. Adams, 623 F.3d 1283, 1285 n.1 (9th Cir. 2010) (same).
                                                   2
Case 1:20-cv-00377-SOM-RT Document 8 Filed 10/29/20 Page 3 of 11             PageID #: 460




 on June 12, 2017, and Smith appealed. Id.; ECF No. 6-10. The ICA affirmed the

 circuit court’s decision on June 14, 2019 (No. CAAP-XX-XXXXXXX). ECF No. 6-13.

 On August 27, 2019, the Hawaiʻi Supreme Court rejected Smith’s petition for writ

 of certiorari (SCWC-XX-XXXXXXX). ECF No. 6-15.

       Smith filed the present Petition on August 25, 2020, the date that he attests

 he placed the Petition in the prison mail system for filing with the court. See ECF

 No. 1 at PageID # 15; see also Stillman v. Lamarque, 310 F.3d 1199, 1201 (9th

 Cir. 2003) (explaining the “prison mailbox rule”). Smith alleges three grounds for

 relief: (1) the evidence presented against him at trial was insufficient or false;

 (2) prosecutors engaged in misconduct by “not investigating and challenging their

 witnesses for the truth”; and (3) his counsel on direct appeal was ineffective in not

 challenging the sufficiency of the evidence or alleging prosecutorial misconduct.

 ECF No. 1-1 at PageID # 23, 43, 44.

                                 II. 28 U.S.C. § 2244

       A one-year statute of limitation applies to all habeas petitions filed by

 prisoners in state custody, subject to certain tolling conditions. See 28 U.S.C.

 §§ 2244(d)(1). “Section 2244(d)(1) ‘contain[s] multiple provisions relating to the

 events that trigger its running.’” Lee v. Lampert, 653 F.3d 929, 933 (9th Cir.

 2011) (en banc) (quoting Holland v. Florida, 560 U.S. 631, 647 (2010)) (alteration

 in original). “The triggering events are the dates on which: direct review becomes

                                            3
Case 1:20-cv-00377-SOM-RT Document 8 Filed 10/29/20 Page 4 of 11            PageID #: 461




 final, an unlawful state-created impediment to filing is removed, a new

 constitutional right is made retroactively available, or the factual predicate of the

 claim(s) presented could have been discovered with ‘due diligence.’” Lee, 653

 F.3d at 933 (citing 28 U.S.C. § 2244(d)(1)(A)-(D)). The one-year statute of

 limitation begins running from the latest of these dates. See 28 U.S.C.

 § 2244(d)(1); Hasan v. Galaza, 254 F.3d 1150, 1153 (9th Cir. 2001).

       In most instances, the limitation period is governed by 28 U.S.C.

 § 2244(d)(1)(A). See Herrera v. Ramirez, No. 1:15-cv-00525-BLW, 2020 WL

 5848341, at *5 (D. Idaho Sept. 30, 2020) (“The most common trigger is the first

 one, ‘the date on which the judgment became final by the conclusion of direct

 review or the expiration of the time for seeking such review.’” (quoting 28 U.S.C.

 § 2244(d)(1)(A)). It is only in “rare instances” that, pursuant to 28 U.S.C.

 §§ 2244(d)(1)(B)-(D), “the limitation period may run from a date later than the

 date on which judgment becomes final.” Baker v. California, No. C 99-2088 CRB

 (PR), 2000 WL 74071, at *1 n.1 (N.D. Cal. Jan. 25, 2000).

       Statutory tolling applies while “a properly filed application for State

 post-conviction or other collateral review with respect to the pertinent judgment or

 claim is pending[.]” 28 U.S.C. § 2244(d)(2); White v. Martel, 601 F.3d 882, 883

 (9th Cir. 2010) (per curiam). Equitable tolling may also apply upon a showing of

 extraordinary circumstances and diligence. See Pace v. DiGuglielmo, 544 U.S.

                                            4
Case 1:20-cv-00377-SOM-RT Document 8 Filed 10/29/20 Page 5 of 11                    PageID #: 462




 408, 418 n.8 (2005) (“Generally, a litigant seeking equitable tolling bears the

 burden of establishing two elements: (1) that he has been pursuing his rights

 diligently, and (2) that some extraordinary circumstance stood in his way.”);

 Randle v. Crawford, 578 F.3d 1177, 1186 (9th Cir. 2009).

                                      III. DISCUSSION

 A.     Application of 28 U.S.C. § 2244(d)(1)(A) Renders the Petition Untimely

        Under 28 U.S.C. § 2244(d)(1)(A), Smith’s conviction and sentence were

 final on September 7, 2015, ninety-days after the Hawaiʻi Supreme Court rejected

 his state petition for writ of certiorari on direct appeal and the time to seek

 certiorari to the United States Supreme Court expired. 2 The one-year limitation

 period began to run on September 8, 2015. See Bowen v. Roe, 188 F.3d 1157,

 1159 (9th Cir. 1999) (“[W]hen a petitioner fails to seek a writ of certiorari from the

 United States Supreme Court, the . . . one-year limitations period begins to run on

 the date the ninety-day period defined by Supreme Court Rule 13 expires.”).

        Smith filed his Rule 40 Petition on May 17, 2016, 252 days after the

 limitation period began to run. That filing tolled the statute of limitation while the

 state post-conviction petition was on review before the state courts. See 28 U.S.C.

 § 2244(d)(2); Waldron-Ramsey v. Pacholke, 556 F.3d 1008, 1010 (9th Cir. 2009).


 2
   Because the ninety-day deadline to seek certiorari to the United States Supreme Court fell on
 Sunday, September 6, 2015, it was extended until the end of Monday, September 7, 2015. See
 Sup. Ct. R. 13, 30.
                                                 5
Case 1:20-cv-00377-SOM-RT Document 8 Filed 10/29/20 Page 6 of 11             PageID #: 463




 The result of the tolling was that Smith would have 113 days remaining on his one-

 year limitation period once the Rule 40 proceedings concluded.

       The Hawaiʻi Supreme Court rejected Smith’s state petition for certiorari,

 seeking to appeal the ICA’s denial of his Rule 40 Petition, on August 27, 2019.

 The statute of limitation began to run again on Smith’s claims the next day, August

 28, 2019. Barring other statutory or equitable tolling, it expired 113 days later, on

 December 18, 2019.

       Smith commenced this action on August 25, 2020, when he gave the Petition

 to prison authorities for mailing to the court, 251 days after the statute of limitation

 expired. The Petition is, therefore, untimely under 28 U.S.C. § 2244(d)(1)(A).

 B.    Smith is Not Entitled to an Alternate Start Date for the Limitation
       Period

       Smith does not dispute that his Petition is time-barred if 28 U.S.C.

 § 2244(d)(1)(A)’s usual rule applies. Instead, relying on 28 U.S.C.

 § 2244(d)(1)(D), Smith contends that he is entitled to delayed commencement of

 the statute of limitation because he did not actually learn the factual predicate of

 his claims until June 14, 2019, when the order denying Smith’s appeal from the

 circuit court’s denial of his Rule 40 Petition was filed.. ECF No. 5 at PageID #

 237. Section 2244(d)(1)(D) provides that the limitation period may begin to run

 from “the date on which the factual predicate of the . . . claims presented could

 have been discovered through the exercise of due diligence.” 28 U.S.C.
                                            6
Case 1:20-cv-00377-SOM-RT Document 8 Filed 10/29/20 Page 7 of 11             PageID #: 464




 § 2244(d)(1)(D). “Section 2244(d)(1)(D) provides a petitioner with a later accrual

 date than section 2244(d)(1)(A) only if vital facts could not have been known by

 the date the appellate process ended.” Ford v. Gonzalez, 683 F.3d 1230, 1235 (9th

 Cir. 2012) (internal quotations marks omitted). “The ‘due diligence’ clock starts

 ticking when a person knows or through diligence could discover the vital facts,

 regardless of when their legal significance is actually discovered.” Id. Although

 due diligence does not require the maximum feasible diligence, it does require

 reasonable diligence in the circumstances. Id.

       In Ground One Smith challenges the sufficiency of the evidence supporting

 his conviction, ECF No. 1-1 at PageID # 23, and in Ground Two he claims that

 prosecutors engaged in misconduct by “not investigating and challenging their

 witnesses for the truth,” id. at PageID # 43. Smith does not claim, however, that he

 did not know the facts underlying his 2013 conviction or the procedural

 background of his case. The factual predicate of both Ground One and Ground

 Two, therefore, plainly “could have been discovered at the time of his trial through

 the exercise of due diligence.” Ford, 683 F.3d at 1236; see also McKinney v.

 Gore, No. 12cv1591-DMS (WVG), 2013 WL 990986, at *2 (S.D. Cal. Mar. 13,

 2013) (“Petitioner does not claim he did not know the facts underlying his . . .

 conviction or its procedural facts. . . . This is insufficient to claim delayed accrual

 under section 2244(d)(1)(D).”).

                                            7
Case 1:20-cv-00377-SOM-RT Document 8 Filed 10/29/20 Page 8 of 11           PageID #: 465




       Likewise, to the extent Smith claims in Ground Three that his appellate

 counsel was ineffective in not challenging the sufficiency of the evidence or

 asserting prosecutorial misconduct, ECF No. 1-1 at PageID # 44, the factual

 predicate of this claim was readily discoverable by Smith before the Hawaiʻi

 Supreme Court rejected his state petition for writ of certiorari on June 8, 2015.

 Indeed, Smith does not suggest that he could not have known the arguments raised

 by his counsel on direct appeal. See Ford, 683 F.3d at 1235. The fact that Smith

 did not appreciate the legal significance of the facts does not salvage his untimely

 claims. See Bustamante v. Adams, 443 F. App’x 241, 242 (9th Cir. 2011)

 (rejecting petitioner’s argument that limitation period was not triggered until he

 learned the factual predicate of his ineffective assistance of counsel claim);

 Johnson v. Walker, 443 F. App’x 251, 251 (9th Cir. 2011) (same). Smith’s

 Petition is untimely unless equitable tolling applies.

 C.    Smith Has Not Shown That Equitable Tolling is Warranted

       “To be entitled to equitable tolling, a habeas petitioner must demonstrate

 two things: ‘(1) that he has been pursuing his rights diligently, and (2) that some

 extraordinary circumstance stood in his way and prevented timely filing.’”

 Williams v. Filson, 908 F.3d 546, 558 (9th Cir. 2018) (quoting Holland v. Florida,

 560 U.S. 631, 649 (2010)). “This is a very high bar, and is reserved for rare

 cases.” Yeh v. Martel, 751 F.3d 1075, 1077 (9th Cir. 2014).

                                            8
Case 1:20-cv-00377-SOM-RT Document 8 Filed 10/29/20 Page 9 of 11           PageID #: 466




       Equitable tolling “is justified in few cases,” Spitsyn v. Moore, 345 F.3d 796,

 799 (9th Cir. 2003), because the term “‘extraordinary circumstances’ necessarily

 suggests the doctrine’s rarity,” and implies “that an external force must cause the

 untimeliness, rather than . . . merely ‘oversight, miscalculation or negligence on

 [the petitioner’s] part, all of which would preclude the application of equitable

 tolling,’” Waldron-Ramsey, 556 F.3d at 1011 (quoting Harris v. Carter, 515 F.3d

 1051, 1054-55 (9th Cir. 2008)). “The petitioner must show that ‘the extraordinary

 circumstances were the cause of his untimeliness and that the extraordinary

 circumstances made it impossible to file a petition on time.’” Porter v. Ollison,

 620 F.3d 952, 959 (9th Cir. 2010) (quoting Ramirez v. Yates, 571 F.3d 993, 997

 (9th Cir. 2009)).

       Smith contends that equitable tolling is warranted because he had limited

 access to the law library, and he was unfamiliar with federal law and cases. ECF

 No. 5 at PageID # 239. Smith does not show that restrictions on his access to the

 law library were extraordinary or that they made it impossible for him to file his

 petition in a timely manner. See Ramirez, 571 F.3d at 998 (“Given even the most

 common day-to-day security restrictions in prison, concluding otherwise would

 permit the exception to swallow the rule[.]”); accord Medrano v. Frauenheim, 792

 F. App’x 422, 424 (9th Cir. 2019) (“[N]ormal restrictions on a prisoner’s access to

 the law library do[] not constitute extraordinary circumstances standing in the way

                                           9
Case 1:20-cv-00377-SOM-RT Document 8 Filed 10/29/20 Page 10 of 11                PageID #: 467




  of timely filing a federal petition.”). Moreover, “a pro se petitioner’s lack of legal

  sophistication is not, by itself, an extraordinary circumstance warranting equitable

  tolling.” Rasberry v. Garcia, 448 F.3d 1150, 1154 (9th Cir. 2006); accord Poulain

  v. Gulick, 700 F. App’x 736, 737 (9th Cir. 2017). Smith has failed to show that

  equitable tolling is warranted.

        Smith commenced this federal action on August 25, 2020, 251 days after the

  statute of limitation expired. He is not entitled to an alternative date for

  commencement of the statute of limitation or to equitable tolling and the Petition is

  DISMISSED as time-barred.

                     IV. CERTIFICATE OF APPEALABILITY

        Rule 11(a) of the Rules Governing Section 2254 Cases requires a district

  court to rule on whether a petitioner is entitled to a certificate of appealability in

  the same order in which the petition is denied. See also Fed. R. App. P. 22(b).

  When a claim is dismissed on procedural grounds, the court must decide whether

  “jurists of reason would find it debatable whether the district court was correct in

  its procedural ruling.” Gonzalez v. Thaler, 132 S. Ct. 641, 648 (2012) (quotation

  omitted). Reasonable jurists would not find the dismissal of this Petition debatable

  or wrong. Any request for a certificate of appealability is denied.

  //

  //

                                             10
Case 1:20-cv-00377-SOM-RT Document 8 Filed 10/29/20 Page 11 of 11       PageID #: 468




                                  V. CONCLUSION

        Smith’s Petition is DISMISSED as time-barred pursuant to 28 U.S.C.

  § 2244(d). A certificate of appealability is DENIED. The Clerk of Court shall

  enter judgment and close the file.

               IT IS SO ORDERED.

               DATED: Honolulu, Hawai‘i, October 29, 2020.




                                         11
